Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fanqi Meng on July 29th , 2022.
In the claim:

In claim 1, Line 22, replace “plug-in events”, with – plug-in  events, wherein each 

target SOC corresponding to a plug-in event is based on minimizing a charging energy 

cost of the plug-in routine and an expected energy depletion ahead of a next 

subsequent plug in event  --.



In claim 9, Line 13, replace “and the non-routine plug-in events”, with – , the non-

routine plug-in events, and an expected energy depletion ahead of a next subsequent 

plug-in event --.


In claim 15, Lines 23-24 , replace “the routineness value is indicative of a 

likelihood that the plug-in routine is to take place”, with –  each target SOC 

corresponding to a plug in event is based on minimizing a charging energy cost of the 

plug in routine and an expected energy depletion ahead of a next subsequent plug in 

event, and wherein the routineness value is indicative of a likelihood that the plug-in 

routine is to take place --.

Allowable Subject Matter
3.	Claims 1-6 and 8-19 are allowed over prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the charging 
system/method for managing electrified vehicle charging having combinations of features as recited in independent claims 1, 9, and 15 – wherein claims 2, 3, 5, 6, and 8 depend on independent claim 1, wherein claims 10-14 depend on independent claim 9, and wherein claims 16-19 depend on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851